                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3     DANIEL BERMAN,                                     CASE NO. 18-cv-01060-YGR
                                   4                   Plaintiff,                           ORDER GRANTING IN PART AND DENYING
                                                                                            IN PART MOTION FOR LEAVE TO FILE
                                   5             vs.                                        SECOND AMENDED COMPLAINT
                                   6     FREEDOM FINANCIAL NETWORK, LLC, ET                 Re: Dkt. No. 68
                                         AL.,
                                   7
                                                       Defendants.
                                   8
                                              The motion for leave to file Second Amended Complaint is GRANTED IN PART AND
                                   9
                                       DENIED IN PART. The motion to amend to add additional allegations regarding text messages
                                  10
                                       received by plaintiff Daniel Berman is GRANTED.
                                  11
                                              The motion to amend to add allegations regarding an additional plaintiff, Patrick Bonano,
                                  12
Northern District of California




                                       is DENIED. Amendment would be futile due to the lack of allegations to establish this Court has
 United States District Court




                                  13
                                       personal jurisdiction over defendants Fluent, Inc. and Lead Science, LLC as to Bonano’s claims.
                                  14
                                       Bonano lives in Ohio and does not describe any events occurring in California. His claims against
                                  15
                                       Fluent, Inc. and Lead Science, LLC allege no connection to the State of California. He alleges no
                                  16
                                       contacts to establish general or specific jurisdiction. Instead he relies on pendent personal
                                  17
                                       jurisdiction, based upon Berman’s allegations of personal jurisdiction.
                                  18
                                              Plaintiff does not offer persuasive authority that the doctrine of pendent jurisdiction would
                                  19
                                       apply here. Unlike Action Embroidery, the claims at issue here are not “federal claims for which
                                  20
                                       there is nationwide personal jurisdiction [] combined in the same suit with one or more state or
                                  21
                                       federal claims for which there is not nationwide personal jurisdiction.” Action Embroidery Corp.
                                  22
                                       v. Atl. Embroidery, Inc., 368 F.3d 1174, 1181 (9th Cir. 2004). Further, unlike Sloan v. Gen.
                                  23
                                       Motors LLC, 287 F. Supp. 3d 840, 859–60 (N.D. Cal. 2018), the federal TCPA claims at issue
                                  24
                                       here do not include a statutory expansion of personal jurisdiction broader than California’s long
                                  25
                                       arm statute would permit. The cases cited by Berman on reply, indicating that unnamed class
                                  26
                                       members need not establish personal jurisdiction against defendants, only serve to underline the
                                  27
                                       point that named plaintiffs must do so.
                                  28
                                   1          Although the Supreme Court in Bristol-Myers did not reach the issue of due process

                                   2   limitations on personal jurisdiction in the context of federal statutory claims, Berman offers no

                                   3   authority to suggest that those due process concerns would be different where a non-resident

                                   4   named plaintiff asserts personal jurisdiction over a non-resident defendant and the federal statute

                                   5   at issue does not provide for extraterritorial service of process. See Bristol-Myers Squibb Co. v.

                                   6   Super. Ct. of Cal., S.F. Cnty., 137 S. Ct. 1773, 1781 (2017) (a defendant’s relationship with

                                   7   another party, standing alone, is an insufficient basis for jurisdiction as to a non-resident plaintiff,

                                   8   even when the resident plaintiff can bring claims similar to the non-resident).1

                                   9          Moreover, plaintiff Berman’s claim is subject to a significant standing challenge and

                                  10   factually distinguishable from the allegations giving rise to Bonano’s claim. While arising under

                                  11   the same statute and thus alleging similar facts, Bonano’s claims do not arise out of the same

                                  12   operative facts as Berman’s. Even if pendent personal jurisdiction were applicable, plaintiff is
Northern District of California
 United States District Court




                                  13   unable to demonstrate that the factors of judicial economy, avoidance of piecemeal litigation, and

                                  14   convenience would warrant the Court’s exercise of discretion to maintain jurisdiction over

                                  15   Bonano’s claims in a California federal court.

                                  16          Consequently, leave to amend to add Bonano’s claims would be futile due to lack of

                                  17   personal jurisdiction or a persuasive legal and factual basis for pendent jurisdiction.

                                  18          Plaintiff shall file an amended complaint consistent with this Order no later than October

                                  19   30, 2018.

                                  20          This terminates Docket No. 68.

                                  21          IT IS SO ORDERED.

                                  22   Dated: October 23, 2018
                                                                                                  YVONNE GONZALEZ ROGERS
                                  23                                                         UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25          1
                                                Where no federal statute specifies personal jurisdiction, a California district court applies
                                  26   California’s long-arm statute, the limits of which are “coextensive with the outer limits of due
                                       process under the state and federal constitutions, as those limits have been defined by the United
                                  27   States Supreme Court.” San Diego Cty. Credit Union v. Citizens Equity First Credit Union, 325
                                       F. Supp. 3d 1088 (S.D. Cal. 2018) (quoting Threlkeld v. Tucker, 496 F.2d 1101, 1103 (9th Cir.
                                  28
                                       1974).
                                                                                          2
